DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
Applicant is advised that should claims 2-6 be found allowable, claims 7-11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.  On pages 4-5 of Applicant Arguments/Remarks, the Applicant argues that Shelton, IV et al (PG Pub 2007/0175949 A1) hereinafter referred to as Shelton (949) does not read on claim 1. Specifically, on page 4, Applicant argues that nowhere does Shelton (949) disclose or suggest a sensor for measuring force applied to tissue by the cartridge assembly and the anvil, as recited in claim 1. The Office respectfully disagrees with this argument. As described in the specification of the instant application, the sensor for measuring force applied to tissue by the cartridge assembly is defined as “…a sensor (not shown) which senses the force applied to tissue by the cartridge assembly 30 and the anvil 32 while clamping and firing.” (see ¶ [0019]). As stated in ¶ [0015] of Shelton (949), “…herein the plurality of sensors 304 includes, for example… a closure force sensor.” Shelton (949) discloses a sensor 304 for measuring the closure force of the end effector (consisting of a cartridge assembly 34 and anvil 24), wherein the measured closure force corresponds to the force applied to the tissue, thus fulfilling the claim limitation of “a sensor for measuring force applied to tissue by the cartridge assembly and the anvil”. In addition, ¶ [0114] of Shelton (949) goes into additional detail about how the indicators 314 “may be utilized to indicate… the percentage of the maximum closure force being exerted”. It is clearly the intention of Shelton (949) to disclose a sensor that measures closure forces – forces applied to the tissue during a clamping & firing action, and to display that information.
In the event that the applicant is arguing that Shelton, IV (US 2010/0069942), hereinafter referred to as Shelton (942), does not disclose or suggest “a surgical stapler including a handle assembly, an end effector including a cartridge assembly and an anvil, an elongate body connecting the handle assembly and the end effector, a sensor for measuring force applied to tissue by the cartridge assembly and the anvil, and a display on the end effector which provides feedback from the sensor to a user;” it is noted that the only teaching being relied upon in Shelton (942) is the location of the indicators and the motivation to have the indicators on the end effector, not the function of the indicators or any other limitation. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al (PG Pub 2007/0175949 A1) hereinafter referred to as Shelton (949) in view of Shelton, IV (PG Pub 2010/0069942 A1) hereinafter referred to as Shelton (942).
Regarding claim 1, Shelton (949) discloses (emphasis added to instant claim language): 
A surgical stapler 300 (Fig. 43), comprising: 
a handle assembly 26 (Fig. 43); 
an end effector 12 (Fig. 43) including a cartridge assembly 34 (Fig. 3), 22 (Fig. 3) and an anvil 24 (Fig. 43); 
an elongate body 8 (Fig. 2) connecting the handle assembly and the end effector; 
a sensor 304 (Shown schematically in Fig. 44 as described in Paragraph [0105]) for measuring force applied to tissue by the cartridge assembly and the anvil Paragraph [0105]; and 
a display 302 (Fig. 43) which provides feedback from the sensor to a user (See ¶ [0112] – “FIGS. 45-47 illustrate various embodiments of the status module 302. As shown, the status module 302 may comprise different types of indicators 314…” & [0113] – “In operation, the indicators 314 may provide visual and audible feedback to a user of the surgical instrument 300…”).
Shelton (949) contemplates the display being in a different location than pictured in Fig. 43 & Paragraph [0104], however is silent on a display on the end effector.
	Shelton (942) teaches a display on the end effector 610 (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the display of Shelton (949) distally to the end effector taught in Shelton (942) because such an arrangement permits the clinician to view the indicator lights when viewing the end effector within the surgical site as recognized by Shelton (942) Paragraph [0057]. 
Regarding claim 2, Shelton (949) discloses (emphasis added to instant claim language): wherein the display includes a plurality of visual outputs 314 (Fig. 47), Paragraph [0112].
Regarding claim 3, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various shapes 314 (Fig. 47), Paragraph [0112]. 
Regarding claim 4, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various sizes 314 (Fig. 47), Paragraph [0112].
Regarding claim 5, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various colors Paragraphs [0112] - [0113].
Regarding claim 6, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are a red color, a yellow color, and a green color Paragraphs [0112] - [0113] (See ¶ [0113]- “Similarly, to indicate the status of a cutting force being exerted by the surgical instrument 300, a multi-color light emitting diode may emit green light … in a normal range, yellow light… in an elevated range, or red light… in a high load range. It is understood that the indicators 314 may be utilized for multiple status indications of other functions of the surgical instrument…”).
Regarding claim 7, Shelton (949) discloses (emphasis added to instant claim language): A surgical stapler 300 (Fig. 43), comprising: 
a handle assembly 26 (Fig. 43); 
an end effector 12 (Fig. 43) including a cartridge assembly 34 (Fig. 3), 22 (Fig. 3) and an anvil 24 (Fig. 43);
 an elongate body 8 (Fig. 2) connecting the handle assembly and the end effector; 
a sensor 304 (Shown schematically in Fig. 44 as described in Paragraph [0105]) for measuring force applied to tissue by the cartridge assembly and the anvil Paragraph [0105]; and
 a display 302 (Fig. 43) which provides feedback from the sensor to a user (See ¶ [0112]– “FIGS. 45-47 illustrate various embodiments of the status module 302. As shown, the status module 302 may comprise different types of indicators 314…” & [0113] – “In operation, the indicators 314 may provide visual and audible feedback to a user of the surgical instrument 300…”) the display including a plurality of visual outputs 314 (Fig. 47), Paragraph [0112]. 
Shelton (949) contemplates the display being in a different location than pictured in Fig. 43 Paragraph [0104], however is silent on the display being located on a display on the end effector.
Shelton (942) teaches a display on the end effector 610 (Fig. 1). The motivation for modifying Shelton (949) is considered the same as claim 1 above. 
Regarding claim 8, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various shapes 314 (Fig. 47), Paragraph [0112].
Regarding claim 9, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various sizes 314 (Fig. 47), Paragraph [0112].
Regarding claim 10, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are of various colors Paragraphs [0112] - [0113].
Regarding claim 11, Shelton (949) discloses (emphasis added to instant claim language): wherein the visual outputs are a red color, a yellow color, and a green color Paragraphs [0112] - [0113] (See ¶ [0113]- “Similarly, to indicate the status of a cutting force being exerted by the surgical instrument 300, a multi-color light emitting diode may emit green light … in a normal range, yellow light… in an elevated range, or red light… in a high load range. It is understood that the indicators 314 may be utilized for multiple status indications of other functions of the surgical instrument…”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, the art includes the measuring of force and/or has display(s) on the end effector/shaft and/or is a medical device with indicators similar to the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731 

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731